Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 11/16/2021 in which claims 1-7 are pending and ready for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (hereinafter Lee) (US 2018/0334046 A1).
As to claim 1, Lee discloses a motor vehicle (see Fig 5) comprising: 
a motor (Fig 5, 180) performing power driving and regeneration; 
an inverter (Fig 5, 170) converting a direct current into an alternating current; 
a first power storage device (Fig 5, 150) having a large-capacity characteristic; 
a second power storage device (Fig 5, C4) having a high-power characteristic; 
a power converter (Fig 5, 160) having a voltage step down function during the power driving and a voltage step up function during the regeneration (see parags [0018-0019], [0042]); and 
a circuit where the power converter, with the voltage step down function during the power driving, is connected to the first power storage device (Fig 5, 150) and the second power storage device (Fig 5, C4) is connected in series between a reactor (Fig 5, L2) of the power converter (Fig 5, 160) and the inverter (Fig 5, 170), 
wherein, during the power driving of the motor, an output voltage of the first power storage device is stepped down to supply energy from the first power storage device and the second power storage device to the inverter (see parag [0019]).
As to claim 2, Lee discloses the motor vehicle according to claim 1, wherein, during the regeneration in the motor, an output voltage of the second power storage device combined with inverter voltage is stepped up to recover the energy into the first power storage device and the second power storage device (see parag [0019]).
As to claim 5, Lee discloses the motor vehicle according to claim 1, wherein, during current control of the inverter, a DC voltage of the inverter is controllable based on a rotation speed of the motor, and when the rotation speed of the motor is equal to or lower than a predetermined rotation speed, the DC voltage of the inverter is controlled to decrease as the rotation speed of the motor decreases (see parag [0019], when the speed of motor 180 is slowing down, the ac power provided to the inverter 170 will be reduced).
As to claim 7, Lee discloses the motor vehicle according to claim 1, wherein the first power storage device is a large-capacity lithium ion battery (Fig 5, 150, parag [0024]) or a large-capacity nickel-metal hydride battery, and the second power storage device is a high-power lithium ion battery, a high-power nickel-metal hydride battery, a lithium ion capacitor (Fig 5, C4), or an electric double layer capacitor.
Allowable Subject Matter
Claims 3-4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0232183 A1.
The reference above is a relevant prior art. It discloses a vehicle system that uses two different batteries to power the motor vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836